FILED
                            NOT FOR PUBLICATION
                                                                               NOV 4 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ZELJKO BOSKOVIC,                                 No. 18-70431

              Petitioner,                        Agency No. A075-032-914

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 28, 2020
                                Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Petitioner Zeljko Boskovic seeks review of the Board of Immigration

Appeals’ ("BIA") final order denying his requests for asylum, withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
removal, and other relief.1 We have jurisdiction under 8 U.S.C. § 1252(a)(1).

Reviewing for substantial evidence, that is, whether "any reasonable adjudicator

would be compelled to conclude to the contrary," Miranda Alvarado v. Gonzales,

449 F.3d 915, 920, 930 (9th Cir. 2006) (quoting 8 U.S.C. § 1252(b)(4)(B)), we

deny the petition.

      1. Substantial evidence supported the inference that Petitioner may have

assisted in persecution, genocide, or extrajudicial killings during the Bosnian War.

See Budiono v. Lynch, 837 F.3d 1042, 1048 (9th Cir. 2016) (holding that the

government meets its initial burden under the "persecution bar . . . when the

evidence is ‘sufficient to raise the inference that’ the bar applies" (quoting Miranda

Alvarado, 449 F.3d at 930)). Records from the Bosnian Serb Army ("VRS") and

testimony from the government’s expert linked Petitioner or his unit to

persecution, genocide, or extrajudicial killings.2 Petitioner’s personal involvement,



      1
         Because Petitioner did not address the BIA’s denial of his request for
cancellation of removal, various waivers, and protection under the Convention
Against Torture, he forfeited those issues on appeal. See Rizk v. Holder, 629 F.3d
1083, 1091 n.3 (9th Cir. 2011) (holding that issues not raised in a petitioner’s
opening brief are forfeited).
      2
        Because the record contains more than enough evidence to raise the
inference that the persecution bar may apply, we need not consider whether the
BIA and immigration judge ("IJ") permissibly cited Petitioner’s apparent
admission to immigration authorities that he transported Bosniaks to jail.

                                          2
thus, was "active" because his unit (1) planned to ambush a fleeing column of

Bosniaks; (2) engaged in a subsequent firefight to block that column’s escape from

the VRS’s territory; and (3) patrolled the forest for stragglers with orders to shoot

them on sight—all of which "went beyond mere membership" in the VRS.

Miranda Alvarado, 449 F.3d at 928. That involvement also constituted "purposeful

assistance" because it was not tangential, but rather was "integral to the persecution

that occurred." Kumar v. Holder, 728 F.3d 993, 998–99 (9th Cir. 2013) (emphasis

omitted). Even if a reasonable adjudicator could find that Petitioner maintained his

rank in a unit engaged in persecution without taking part or knowing what was

afoot, the evidence does not compel that conclusion. See 8 U.S.C. § 1252(b)(4)(B)

(providing that the IJ’s "findings of fact are conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary").

      2. The BIA permissibly determined that Petitioner did not show, by a

preponderance of the evidence, that he did not engage in persecution, genocide, or

extrajudicial killings. See Miranda Alvarado, 449 F.3d at 930 (holding that if the

government raises an inference that the persecution bar could apply, the burden

shifts to the applicant to prove that it does not); see also 8 C.F.R. § 1240.8(d).

Petitioner offered only his own testimony to rebut the government’s case, and

substantial evidence supports the IJ’s adverse credibility finding. A reasonable


                                           3
adjudicator could find that Petitioner is not credible because, among other things,

he was convicted of lying about his service in the VRS to obtain asylum. See Rizk,

629 F.3d at 1088 (holding that "we must uphold the IJ’s adverse credibility

determination so long as even one basis is supported by substantial evidence").

      Nor would a reasonable adjudicator be "compelled," 8 U.S.C.

§ 1252(b)(4)(B), to accept Petitioner’s explanations of his whereabouts during the

war as plausible. Petitioner’s argument that his case resembles Kumar, in which an

officer in an Indian police force witnessed and protested the torture of those

seeking to create a separate, Sikh country, is misplaced. 728 F.3d at 995–96.

Here, a reasonable adjudicator could find that Petitioner was less than forthcoming

when he acknowledged his presence at the site of persecutory acts, yet maintained

that he was unaware that those acts were occurring.

      3. Petitioner’s argument that his actions were defensive and merely related

to civil strife is not viable on these facts. Assuming, without deciding, that

Petitioner’s characterization is accurate for some of his actions, "wide-spread

violence and detention cannot override record evidence that persecution occurred

at least in part as a result of [the victims’] protected status." Miranda Alvarado,

449 F.3d at 931 (internal quotation marks omitted).

      PETITION DENIED.


                                           4